Title: To James Madison from William Savage, 21 January 1803
From: Savage, William
To: Madison, James


					
						Sir
						Kingston Jamaica Jany. 21 1803
					
					This accompanys my Account & vouchers up to 31 December last balance due me Fifty Eight pounds Seven Shillings & two pence equal to one Hundred & seventy five Dollars eight Cents, for Which I have this day drawn on you at thirty days in favor of Messrs. Elliston & John Poret of Philadelphia Which I trust will meet due Honour.  I Have the Honour to be with Great Respect Your Most Ob H Sert.
					
						Wm. Savage
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
